DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This corrected notice of allowability is issued to correct the allowed claims listed in box 3 of the PTO-37, such that it now correctly lists the allowed claims 46-65. This corrected notice of allowability is otherwise identical to that which was previously mailed on 03/02/2022.
Claims 46-65 were examined and rejected in a previous non-final rejection mailed 08/17/2021. Claims 46, 53, and 60 were amended in applicant’s 11/16/2021 response. Claims 46-65 are allowed in this office action. 

Response to Arguments
35 USC 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 46-65 (pgs. 10-13 of remarks filed 11/16/2021) have been fully considered and they are persuasive. Claims 46-65 as amended have overcome the prior art of record as discussed in the reasons for allowance below.  





Allowable Subject Matter
Claims 46-65 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect 35 USC § 102 and § 103, independent claims 46, 53, and 60 (and the respective dependent claims 47-52, 54-59, and 61-65) are novel and non-obvious over the prior art for the following reasons: 
US 20060041481 A1 to Stowe et al. (Stowe) teaches an electronic device/computer implemented method (Stowe: ¶ 0053, ¶ 0057) using a computer readable storage medium storing instructions executed by a processor (Stowe: ¶ 0048-0050, ¶ 0053-0057) to: obtain tracking data by a second vendor regarding a first delivery being sent to a customer (Stowe: ¶ 0059 and ¶ 0063); identify supplemental content associated with the first delivery item based on the tracking data (Stowe: ¶ 0059; also see ¶ 0063), wherein the supplemental content includes a physical supplemental content item and is different from the delivery item (Stowe: ¶ 0059, ¶ 0063); generate an electronic command to automatically (Stowe: ¶ 0049 automatically) schedule delivery of the physical supplemental content item at the delivery location on a delivery date (Stowe: ¶ 0059, ¶0063 scheduled second order/adjusts delivery date to coincide with the first order on the same delivery date), wherein the delivery item and the supplemental physical item may also be from the same vendor (Stowe: ¶ 0063 “The second order 710 is generally placed with a separate vendor (“Vendor 2”) 712, though it may be the same vendor (Vendor 1) 704 that received the first order 702”); 
US 20070043846 A1 to Grayson et al. (Grayson) teaches scanning and imaging envelope faces going through a mail system to convert paper mail into electronic content (Grayson: ¶ 0056 and ¶ 0022), using the scanned images to determine the type of content (Grayson: ¶ 0022), which extracted data from the delivery item (Grayson: ¶ 0111, ¶ 0135-0139 and Figs. 6 and 8, which as per ¶ 0052, ¶ 0056 the data of the electronic content is extracted through scanning the mail piece); and transmitting, to the user device, a third electronic command configured to cause the user device to populate an electronic calendar with the due date (Grayson: ¶ 0139 showing “the content is displayed along with various options including the ability to pay the bill and to file or archive it, as shown in FIG. 8. When the content is opened for the first time, any due dates or important trigger dates may be automatically populated in the calendar, at the right side on the screen. A user might thereafter be notified of bill due dates or other important dates by a calendar notice pop-up alert”; also see ¶ 0111 “content transfer might be tagged <bill>, and processed by the electronic content distribution module 24 to allow for additional functions such as adding a payment due date into a calendar and payment processing by a user at a user system”).
US 20080004995 A1 to Klingenburg et al. (Klingenburg) teaches functions to: transmit, to a user device associated with the user, a first electronic command configured to cause the user device to present delivery information of the delivery item within a user interface (Klingenburg: ¶ 0052, ¶ 0128 showing message sent to the consignee, to the user’s device, with information about the delivery), wherein the delivery information includes an estimated date of the delivery item (Klingenburg: ¶ 0128 showing estimated delivery date included in the message); identify and transmit the delivery information (Klingenburg: ¶ 0052, ¶ 0128); and identify the user based on the first tracking data (Klingenburg: ¶ 0095-0100, ¶ 0102-0103 showing when package is scanned, system looks up if the consignee profile indicates any delivery preferences).
US 20130346337 A1 to O’Donnell et al. (O’Donnell) teaches additional supplemental content including an electronic supplemental content item (O’Donnell: ¶ 0017-0018, ¶ 0020-0021 showing a media message, i.e. electronic supplemental content, being provided in connection with the delivery of a mail item); and transmitting, to the user device, a second electronic command configured to cause the user device to present, within the user interface (O’Donnell; ¶ 0044 “delivered to recipient 218 in any electronic format including e-mail, text, app, social media or pushed to an electronic device”; ¶ 0032-0033 showing display ), the electronic supplemental content item to the user on the delivery date, the electronic supplemental content item being different from the delivery information (O’Donnell: ¶ 0021 triggering delivery of the media message to the recipient upon delivery of the gift, i.e. the same delivery date).
Other references relevant to the instant application include:
However, in the references above, the supplemental physical content pertains to a coordinating delivery of a related item (in the case of Stowe) and the supplemental electronic content pertains to a media message displayed on a user’s phone in connection with a delivered mail piece (in the case of O’Donnell, none of the previously applied references above disclose both supplemental content items being generated from a digital advertising program managed through an administration panel. None of the other previously cited references cure the deficiencies above. While Sagi teaches scanning mailpieces to identify advertisements in connection with physical mail pieces (Sagi: ¶ 0021, ¶ 0034, ¶ 0041, ¶ 0051) as seen above, and “Pitney Bowes” (NPL References U of current PTO-892) teaches providing a hybrid digital physical mail delivery service for viewing bills, direct marketing materials, catalogs, and other content from multiple providers using a single application (Pitney Bowes: Pgs. 1-2), it would not have been obvious to modify the combination of Stowe, Grayson, Klingenburg, and O’Donnell to arrive at the claimed invention. Additionally, no other combination of the references discussed above would have rendered the claimed invention obvious, considered as a whole. 
Therefore, independent claims 46, 53, and 60 (and the respective dependent claims 47-52, 54-59, and 61-65 are allowed over the prior art known to the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628